oplnian      Ro.   CL95
                                Ret       isriect, of rosolutlons  at the
                                          Lo&slh?s~     OS of either
                                          tmmch thercaE, in Texas, ta
                                          effect the adoptian uf a lav.




      The pertinent pro~iriom   of ths present Constitution~of        the
St0t.a OS Texas aret
     Soctlna 1x, i&icls   3t

          e.nLach!?ous% may dot%mI~~ ths adlea or its mm pro-
     eaedln;;s,pmisl'i tamlmre for dlsordorly ccmduct, md,
     With the COAS6nb Of two-thirds,   t?xpel a mM.b9F, but t3Ot
     a rracondtim3 for the ss.w5ofOrmbU
     &x!tion 29, ArtiClQ            31

               "The    Ork?LCti?.tgChWlSe of &I1   lauo shall hot ‘De
     ,it onncted        by fh6 L0gl~6tuse     of   the Mate of Texas.“’
     G%otlon 30,         Brtlcls 31
         "Ho Ipu @lall b'a p6as%d 0xMapt by blll,'cv!fl              no
    bill sill  be so amcded ln &,a pasea~e tbrw&                 eit?mr
    Bousa, as to chanig Its origirul purpose.”
     Sectioa      y,     Article    31

          “WKS spry origltdm  in either Ifouse~ and; when
    P;rSSCdby SUch f!OuW, may .ba n3anded altered OS xv91
    jetted by tha other.”
    i%atton 32, Azw.cla, 38
               “Ho b1l.l &all      lime the   form of a law, until   It




.




        %tl bUls for raising revenue &all orlginato in
    the Xause of Kopeser?tf&luos,   ?mt the Senate pny waend
    or xuject thea as other bills.”
    section      3b,    Artiale    3,

           ‘thl’ter a till has bean consVlerad and ttoi%ate3 by
    either Iiouae uf the Leglsl&uro,      no bill. containiw the
    saw.3 substmce,      6kQ.l bo parsed into a lw during the
    ttmo rzmslon. After a reaolctlon       has hen acted on and
    defeated,     no resoLutlon containing the Ss03 SUbSttmce,
    sknll be considered at tho rw~ls session.*
    Sootion 35,         XrtiCle    3t
.T        Hall.Fred a. wood, Page 3


               act &all  be void only as to so mch            tlyweof,   a8
               6hall not be f%oexpru6Soa.”

               So&ion      37, Art&lo     ~3r
                    Wo bill shall be considered,unloas it has been
              first rctferred to a cozmmlttee and reported thereon, and
              no bill shall be posssd which has not been pressntad
              a?d refcrrord to end reported fraa a cromaittee at laabt
              three days +Sore the flm1 adjomment vf t!he Laai6,
              l&W*.”
              section      38, Art1cY.e 3r




              &ecthvn 15, Arti.01~ tt




              lia~ttdtiohs shall apply thereto us proscribe              In the T;i&
              pmcodln~ socclon in tdha cam of B All.”
           The Constitutions of 184i49,1861, and 1866 did not contain the
     prmrsim fvmd in section 30 0r the present Constltutlon,      I. e*)
     n;;o lm t2d.l be ptw~od except by bill ..+‘I This provIsion ap
     pa8    r0r the fir& tiim in the Constitution 0r 1875.
              Furthsr,     the C~mstitutlvns of l@tS, 1861, and 2.866 contained
     this     provision     isea. 22, A+    3 of the Cmstltutlor of 18451:




             Ttxt    present  -CoxLstltutlcc?,   hwdwur,   hat -ad       this   p~ovlsim
     to    read     us r0nffm
h
    ‘ml.   wed   B.   Hood,   Page   4
                           pir /s/   R. W. Fairchild
                                             AsolsiQnt
RmPBPtPw

~mvim
/s/   Gerald C. Mann   P